Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 1 of 11 PageID 151


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   MATT MORGAN,

          Plaintiff,

   v.                                                      Case No: 6:18-cv-1746-Orl-40TBS

   CAPITAL ALLIANCE GROUP,

          Defendant.


                                               ORDER

          This case comes before the Court on Defendant’s Amended Motion to Transfer to

   the Southern District of California Pursuant to 28 U.S.C. § 1404 Due to “Exclusive and

   Continuing Jurisdiction” from Prior Class Action Settlement (Doc. 22). Plaintiff opposes the

   motion (Doc. 25).

                                                   I.

          Plaintiff Matt Morgan is a citizen of Florida (Doc. 1, ¶ 8). Defendant Capital Alliance

   Group is a California corporation with its principal place of business in Santa Ana California

   (Id., ¶ 10; Doc. 22 at 7). Plaintiff complains that Defendant violated the Telephone

   Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. by calling him approximately

   100 times attempting to sell Plaintiff business lines of credit (Id., ¶¶ 11, 15-18). Plaintiff

   alleges, on information and belief, that some or all the telephone calls he received from

   Defendant were made using an automatic telephone dialing system (Id., ¶ 12). The

   telephone calls about which Plaintiff complains began in or about January 1, 2018 (Id., ¶

   16). Defendant has answered and interposed 20 affirmative defenses including an

   assertion that venue is either improper in the Middle District of Florida or would be more

   appropriate in the Southern District of California (Doc. 13).
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 2 of 11 PageID 152



                                                  II.

          Defendant argues that this case should be transferred to the Southern District of

   California because that court reserved “’exclusive and continuing jurisdiction and venue’

   over Plaintiff Matt Morgan’s (‘Plaintiff’ or ‘Morgan’) claims arising out of a class action

   settlement.” (Doc. 22 at 2) (emphasis in original). The settlement Defendant is referring to

   occurred in the consolidated class action case of Bee Denning, Inc. v. Capital Alliance

   Group, 3:13-cv-2654-BAS-WVG (S.D. Cal.) (“Bee”). According to Defendant:

                         The Southern District of California presided over a
                 certified class action from November 05, 2013 until November
                 18, 2016, and as such is intimately familiar with the facts of this
                 case. Indeed, the Plaintiffs in Bee spent three years attempting
                 to prove Defendant Capital Alliance Group violated the
                 Telephone Consumer Protection Act (“TCPA” 47 U.S.C. § 227
                 et seq.). Plaintiffs in Bee could not find any violations of the
                 TCPA, and so settled for injunctive relief that reiterated
                 Defendants’ existing practices, with no money for the class and
                 no attorneys fees. Bee, Dkt No 81 at pp. 4-5. In other words,
                 Defendant agreed to continue doing what it had already been
                 doing in the form of injunctive relief. Nonetheless, Plaintiff
                 herein alleges again that Defendant has violated the TCPA.

                        The subject matter of Plaintiff’s Complaint falls squarely
                 within an injunction issued by Judge Bashant in the Bee
                 Settlement. As part of the Bee Settlement, Capital Alliance was
                 “ORDERED … to comply with [certain] injunctive relief, as
                 described in the Settlement Agreement.” Declaration of William
                 R. Restis ISO Plaintiff’s Motion to Transfer, “Restis Decl.”, Ex.
                 A, at p. 4 ¶ H. Judge Bashant’s injunction required Capital
                 Alliance to inter alia: “establish written procedures for TCPA
                 compliance”; “maintain a list of telephone numbers of persons
                 who request not to be contacted”; “scrub for cellular telephones
                 before making autodialed calls or calls made with an artificial
                 voice or use or prerecorded messages”; and “not call cellular
                 telephones prior to receipt of the express written permission of
                 the intended recipient[.]” Id.

                         Plaintiff’s Complaint alleges Capital Alliance is in
                 violation of this injunction by making “approximately one
                 hundred” calls “to Plaintiff’s cellular telephone number …
                 using an ‘automatic telephone dialing system’ … or an
                 artificial or prerecorded voice[.]” Complaint, Dkt No 1, ¶¶ 11-
                 12. (emphasis added). Plaintiff also alleges that Capital


                                                 -2-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 3 of 11 PageID 153



                    Alliance “has a corporate policy to use an automatic
                    telephone dialing system or a pre-recorded or artificial voice, …
                    with no way for the consumer, or CAG, to remove the number.”
                    Id., ¶ 21 (emphasis added). Plaintiff alleges Defendant’s
                    “corporate policy is structured so as to continue to call
                    individuals like Plaintiff, despite these individuals explaining
                    to CAG they do not wish to be called.” Id., ¶ 22. And that
                    Defendant’s “corporate policy provided no means for Plaintiff to
                    have Plaintiff's number removed from CAG's call list.” Id., ¶ 27.
                    As a result, Plaintiff alleges that Defendant “willfully and/or
                    knowingly violated the TCPA.” Id., ¶ 30.

                            Although Defendant strenuously denies Plaintiff’s
                    allegations (see Dkt No. 13, Answer to Complaint), the best,
                    and indeed only Court that can rule on them is in the Southern
                    District of California. Boys v. Mass Mut. Life Ins. Co., No. 2:12-
                    CV-445, 2013 U.S. Dist. LEXIS 103242, at *10- 11 (E.D. Tenn.
                    July 24, 2013) (Varlan J.) (“generally speaking a district court
                    that enters a consent decree and retains enforcement
                    jurisdiction in all probability has exclusive jurisdiction over
                    claims relating to it.")

   (Id., at 1-3).

           Defendant filed a copy of the California district court’s Order Granting Motion for

   Final Approval of Class Action Settlement and Motion for Attorney Fees and Incentive

   Awards) (the “Bee Order”) in support of its motion (Doc. 16-2 at 2). The Bee Order

   incorporates by reference the definition of words and terms contained in the agreement

   settling Bee, and the terms of the California court’s Order Granting Motion for Preliminary

   Approval of Class Action Settlement and Certification of Settlement Class (Doc. 16-2 at 3).

   Because Defendant did not include copies of these papers with its motion, the Court

   obtained and now takes judicial notice of them.

           Defendant’s representations that: “Plaintiffs in Bee could not find any violations of

   the TCPA, and so settled for injunctive relief that reiterated Defendants’ existing practices,

   with no money for the class and no attorneys fees” caught the Court’s eye (Doc. 22 at 2)

   (emphasis in original). The Court is unable to reconcile these representations with the

   following finding made by the district court in California:


                                                   -3-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 4 of 11 PageID 154



                 Prior to this litigation, Defendants had a pattern and practice of
                 making prerecorded calls to cell phones and sending junk
                 faxes, both without the prior consent of the recipient and in
                 violation of the TCPA (Pls.’ Mot. 12:15-17.) The Settlement
                 Agreement provides the Settlement Class Members the benefit
                 of an injunction against further violations of the TCPA by
                 Defendants…. Consequently, this Court finds the proposed
                 settlement is significant and valuable to the Settlement Class
                 Members.

   Bee, Dkt. 74 at 16-17. In their motion for approval of the settlement in Bee, plaintiffs told

   the California court:

                 Subsequently, on December 10, 2015, the Parties participated
                 in mediation. Id. Unable to reach an agreement, the Parties
                 participated in a settlement conference before Magistrate Judge
                 Gallo on April 27, 2016. Terrell Decl. ¶ 19. As part of those
                 discussions, Plaintiffs reviewed Defendants’ financial
                 information. Id. ¶ 17. Based on this review, Plaintiffs determined
                 that Defendants had insufficient assets to provide financial relief
                 to proposed class members. Id. Moreover, even if there were
                 available assets, they would first need to satisfy hundreds of
                 thousands of dollars in liens before any relief could go to class
                 members. Id.

   Bee, Dkt. 71-1 at 12. In the agreement settling Bee, Defendant agreed that:

                 A. Defendants’ Representations. Class Counsel has reviewed
                 financials that establish Defendants have insufficient resources
                 to grant effective monetary relief to the 206,555 putative Class
                 Members. The Parties’ request for certification of a settlement
                 class under only Fed. R. Civ. P. 23(b)(2) is contingent upon this
                 representation.

   Bee, Dkt. 71-3 at 5. And, while Defendant did not pay damages to all the class members or

   fees to the plaintiffs’ lawyers in Bee, Defendant was ordered to pay each class

   representative $4,819 for their individual claims and as an incentive award (Doc. 16-2 at 5).

   Defendant was also ordered to pay class counsel’s costs in the amount of $22,096 (Id.).

   Due to Defendant’s financial condition at the time, the settlement agreement provides for

   each class representative and class counsel to receive a confession of judgment from

   Defendant if payment was not made by November 4, 2016. Bee, Dkt. 71-3 at 7. Based on



                                                 -4-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 5 of 11 PageID 155



   this record, it appears that Defendant has misrepresented the Bee Settlement to this Court.

   The Court is issuing a separate order to show cause to Defendant and its lawyers,

   directing them to show why they should not be held in contempt and sanctioned for making

   these apparent misrepresentations of fact in the amended motion to transfer this case to

   California.

                                                  III.

          Defendant’s motion to transfer relies on the decision in Boys v. Mass Mut. Life Ins.

   Co., No. 2:12-CV-445, 2013 U.S. Dist. LEXIS 103242 (E.D. Tenn. July 24, 2013) which,

   according to Defendant, is “a near identical case” to this case (Doc. 22 at 5). In 1996, 1997

   and 1998 the plaintiff in Boys purchased life insurance policies from Massachusetts Mutual

   and one of its affiliates. Id., at * 2. In 2005, the District Court of New Jersey approved the

   settlement of a consolidated nationwide class action brought against Massachusetts

   Mutual by policyholders who purchased life insurance policies between January 1, 1983

   and December 31, 2003. Id., at *2. The New Jersey court retained jurisdiction over all class

   members who had not opted out. It also approved a release which “’generally bars Class

   Members from asserting other claims that were or could have been asserted against

   MassMutual in this case.’” Id. (quoting Varacallo v. Mass. Mutl. Life Ins. Co., 226 F.R.D.

   207, 223 (D.N.J. 2005)). The plaintiff in Boys filed suit in the Eastern District of Tennessee

   in 2012, alleging wrongdoing in connection with his insurance policies. Id., at 1. The court

   in Tennessee concluded that the case should be transferred to the District of New Jersey

   because “the court that supervised the [class action settlement] is uniquely equipped to

   determine whether these potential bars apply and, further, that the district court for the

   District of New Jersey expressly retained jurisdiction over the action to handle such

   determinations.” Id., at 3-4.




                                                 -5-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 6 of 11 PageID 156



          The Court does not agree that Boys and this case are “near identical.” In Boys, the

   plaintiff purchased his insurance policies during the period covered by the New Jersey

   class action settlement so, unless he opted out (there is no indication that he did), it

   appears he was part of the settling class. If the Boys plaintiff was included in the settling

   class, then it also appears that the release entered by the district court in New Jersey

   applied to his claims. Massachusetts Mutual made these arguments to the Tennessee

   court. Id., at 3-4. It chose not to reach these arguments, which it concluded, the court in

   New Jersey was in a better position to decide. Id.

          Here, unlike in Boys, the California court approved the settlement in Bee before

   Plaintiff began receiving telephone calls from Defendant. So, Defendant cannot plausibly

   argue that Plaintiff is a member of the classes whose rights were determined in Bee. And,

   unlike the release referenced in Boys, the settlement in Bee provides “[t]hat the absent

   Class members retain their rights to bring lawsuits for damages against Defendants for

   violations of the TCPA …” (Doc. 16-2 at 5).

                                                  IV.

          A civil action can be brought in a district where: (1) any defendant resides, if all

   defendants reside in the same state; (2) a substantial part of the events or omissions giving

   rise to the claim took place, or (3) the defendant is subject to the court’s personal

   jurisdiction, if there is no district in which the action may otherwise be brought. 28 U.S.C. §

   1391(b). The district court may transfer a civil action to any other district where it might

   have been brought if doing so will be convenient for the parties and witnesses and serve

   the interest of justice. See 28 U.S.C. § 1404(a). The Eleventh Circuit has established the

   following factors which the Court considers in determining whether transfer pursuant to §

   1404(a) is appropriate:




                                                 -6-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 7 of 11 PageID 157



                 (1) the convenience of the witnesses; (2) the location of
                 relevant documents and the relative ease of access to sources
                 of proof; (3) the convenience of the parties; (4) the locus of
                 operative facts; (5) the availability of process to compel the
                 attendance of unwilling witnesses; (6) the relative means of the
                 parties; (7) a forum's familiarity with the governing law; (8) the
                 weight accorded a plaintiff's choice of forum; and (9) trial
                 efficiency and the interests of justice, based on the totality of
                 the circumstances.

   Manuel v. Convergy's Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005) (citing Gibbs & Hill,

   Inc. v. Harbert Intn’l, Inc., 745 F. Supp. 993, 996 (S.D.N.Y. 1990)); Watson v. Cmty. Educ.

   Cntrs. Inc., No. 2:10-CV-00778-36SPC, 2011 WL 3516150, at *2 (M.D. Fla. Aug. 11,

   2011). The “burden is on the movant to establish that the suggested forum is more

   convenient.” In re Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989); Stiefel Labs. Inc. v.

   Galderma Labs. Inc., 588 F. Supp. 2d 1336,1338 (S.D. Fla. Nov. 13, 2008); Central Money

   Mortg. Co v. Holman, 122 F. Supp. 2d 1345, 1346 (M.D. Fla. Sept. 29, 2000). Ultimately,

   the decision to transfer a case under Section 1404(a) rests within the sound discretion of

   the district court. Steward Org. Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); Am. Aircraft

   Sales Int'l, Inc. v. Airwarsaw, Inc., 55 F. Supp. 2d 1347, 1351 (M.D. Fla. 1999). Courts

   generally give substantial deference to plaintiff’s choice of forum. Suomen Colorize Oy v.

   DISH Network, LLC, 801 F. Supp. 2d 1334, 1337-1338 (M.D. Fla. 2011). Before the Court

   will transfer this action pursuant to § 1404(a) it must find that the “balance of the [factors] is

   strongly in favor of the transfer.” Id.; Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253, 260

   (11th Cir.1996) (“The plaintiff's choice of forum should not be disturbed unless it is clearly

   outweighed by other considerations.”).

                                                   V.

          Now, the Court examines the applicable factors to decide Defendant’s motion.

          A. The Convenience of the Witnesses and the Court’s Ability to Compel the
             Attendance of Unwilling Witnesses



                                                  -7-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 8 of 11 PageID 158



          Defendant alleges that “nearly all witnesses to Defendant’s alleged wrongful

   conduct, and all evidence related thereto … are located in Santa Ana California, at

   Defendant’s principal Place of business,” which is approximately 89 miles from the

   Southern District of California’s courthouse (Doc. 22 at 8). Defendant has not identified the

   potential witnesses or made any attempt to substantiate its claim with more specific

   evidence. “Without offering proof to support its contention that most witnesses and

   [evidence] are located in California … [Defendant] has done little more than offer conclusory

   assertions as to the merits of its motion.” Del Monte Fresh Produce v. Dole Food Co., Inc.,

   136 F. Supp. 2d 1271, 1282 (S.D. Fla. 2001). “Vague statements about the convenience of

   unknown and unnamed witnesses is insufficient to convince this Court that the

   convenience of the witnesses and that parties would be best served by transferring venue.”

   Id. (quoting Smith v. Colonial Penn Ins. Co., 943 F. Supp. 782, 784 (S.D. Tex. 1996)).

   Consequently, Defendant has not met its burden to show why the convenience of

   witnesses and the Court’s ability to compel the attendance of unwilling witnesses are

   factors supporting transfer of this case.

          B. The Location of Relevant Documents and the Relative Ease of Access to
            Sources of Proof

          Defendant conclusory states that the necessary witnesses and evidence related to

   Plaintiff’s claims are located in California (Doc. 22 at 8). For the reasons stated in section

   V.A, supra, Defendant has not met its burden to show why this factor supports transfer.

          C. The Convenience of the Parties

          Defendant argues that California is a convenient forum because that is where its

   lawyer is located (Id. at 9). “The convenience or location of counsel is not a factor to be

   considered under § 1404(a), except to the extent a transfer will financially burden one of

   the parties who must obtain new counsel in the transferee forum when its existing counsel



                                                 -8-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 9 of 11 PageID 159



   litigated the original matter.” Omega Patents, LLC v. Fortin Auto Radio, Inc., No.

   605CV1113ORL22DAB, 2006 WL 8439346, at *6 (M.D. Fla. Apr. 27, 2006), report and

   recommendation adopted sub nom. Omega Patents, LLC, v. Fortin Auto Radio, Inc., &

   Directed Electronics, Inc., No. 605CV1113ORL22DAB, 2006 WL 8439348 (M.D. Fla. May

   15, 2006). Defendant has not met its burden to show why this factor supports transfer. See

   In re Ricoh Corp., 870 F.2d at 573; Stiefel Labs. Inc., 588 F. Supp. 2d at 1338; Central

   Money Mortg., 122 F. Supp. 2d at 1346.

                D. The Locus of Operative Facts

          Plaintiff fails to argue this factor except to conclusively state that the locus of

   operative facts “are located in Santa Ana California, at Defendant’s principal place of

   business.” (Doc. 22 at 8). For the reasons stated in section V.A, supra, Defendant has

   failed to satisfy its burden to show why this factor supports transfer. Additionally, the

   telephone calls were allegedly received by Plaintiff in the Middle District of Florida.

                E. Relative Means of the Parties

          Defendant is a California “business equipment financing”1 institution that holds itself

   out as being able to offer its customers “unsecured business loans up to $1million.” 2

   Plaintiff is an attorney in his family’s law firm that boasts forty-six (46) offices in fourteen

   (14) states, including California (Los Angeles). 3 Despite its representations concerning its

   financial condition in Bee, Defendant does not claim any lack of financial capacity to litigate

   this case in the Middle District of Florida. Consequently, Defendant has not met its burden

   to show why this factor would support transfer of the case.

          F. Plaintiff’s Choice of Forum

          It is axiomatic that Plaintiff’s choice of forum enjoys substantial deference. See


          1
              https://businesssearch.sos.ca.gov/Document/RetrievePDF?Id=03153447-24384516
          2
               https://www.capitalalliance.com/
          3
              https://www.forthepeople.com/attorneys/matt-morgan/

                                                    -9-
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 10 of 11 PageID 160



   Osgood v. Discount Auto Parts, LLC, 981 F. Supp. 2d 1259, 1266 (S.D. Fla. 2013);

   Suomen Colorize Oy v. DISH Network, LLC, 801 F. Supp. 2d 1334, 1337-1338 (M.D. Fla.

   2011). This is especially true where the operative facts underlying the cause of action

   occurred within the forum chosen by the plaintiff. Carucel Inv., L.P. v. Novatel Wireless,

   Inc., 157 F. Supp. 3d 1219, 1225 (S.D. Fla. 2016). Plaintiff, a citizen of Florida, allegedly

   received the telephone calls from Defendant in Florida (Doc. 25 at 4). No other

   considerations justify disturbing Plaintiff’s choice. Therefore, this factor weighs against

   transfer.

          G. Court Considerations: The Forum’s Familiarity with the Governing Law and the
          Interests of Justice and Totality of Circumstances

          This Court is competent to apply the federal TCPA statute (as it has been

   interpreted by courts within this jurisdiction), to the facts of this case. See Gonzalez v.

   Ocwen Loan Svc, LLC, 5:18-cv-340-OC-30PRL, 2018 WL 6191319 (M.D. Fla. Nov. 28,

   2018); Gorss Motels, Inc. v. Safemark Sys., LP, 6:16-cv-1638-Orl-31DCI, 2018 WL

   5996963 (M.D. Fla. Nov. 115, 2018); DeJesus v. Cigna Corp., 6:17-cv-1208-ORK-41TBS,

   2018 WL 375579 (M.D. Fla. Jan. 11, 2018); Clark v. Macy’s Credit and Customer Serv.,

   Inc., 6:17-cv-692-Orl-41TBS, 2017 WL 3877605 (M.D. Fla. Sept. 5, 2017); Hilton v. IC

   Sys., Inc., 6:16-cv-1366-ORl-40TBS, 2017 WL 3118531 (M.D. Fla. July 21, 2017); Douglas

   v. Kohl’s Dep’t Stores, Inc., 6:15-cv-1185-Orl-22TBS, 2016 WL 1637277 (M.D. Fla. April

   25, 2016); Murphy v. DCI Biologicals Orlando, LLC, No. 6:12-cv-1459-ORL, 2013 WL

   6865772 (M.D. Fla. Dec. 31, 2013). The Court is also equipped to consider the application

   of the findings and decision in Bee. Consequently, this factor weighs against transfer.

               H. Additional Factor

          The Court rejects Defendant’s argument that its transfer motion should be granted

   because this lawsuit could have been filed in the Southern District of California pursuant to



                                                - 10 -
Case 6:18-cv-01746-PGB-TBS Document 28 Filed 12/26/18 Page 11 of 11 PageID 161



   28 U.S.C. ¶ 1391(b)(1). While true, this fact does not outweigh Plaintiff’s choice of forum

   and does not negate the results of the Court’s Manuel analysis.

                                                VI.

          Now, Defendant’s Amended Motion to Transfer to the Southern District of California

   Pursuant to 28 U.S.C. § 1404 Due to “Exclusive and Continuing Jurisdiction” From Prior

   Class Action Settlement (Doc. 22) is DENIED.

          DONE and ORDERED in Orlando, Florida on December 26, 2018.




   Copies furnished to Counsel of Record




                                               - 11 -
